CHRISTIAN, Judge.
The offense is possession for the purpose of sale of malt liquor containing in excess of 1 per cent, of alcohol by volume.
Omitting the formal parts, the count of the indictment under which appellant was convicted charges that appellant “did then and there unlawfully possess for the purpose of sale malt liquors containing in excess of one per cent of alcohol by volume.” Under the holding of this court in Offield v. State, 75 S.W.(2d) 882, the indictment is fundamentally defective.
The judgment is reversed, and the prosecm. tion ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.